PER CURIAM.
The trial court ruled that the outstanding account owed to the plaintiff was but a debt of the corporation (G.E. Massey Construction, Inc.) and that defendant George Massey was not individually responsible. We reverse.
The record shows the account was opened in the name of George Massey and never changed. The fact that Mr. Massey sometimes satisfied received invoices with checks other than from his personal account and that his business was later incorporated does not, without more, alter the legal status of the account.
In addition, the bench trial of this cause was ended prematurely, and, for that reason, we not only reverse, but also remand for a new trial.
REVERSED AND REMANDED.
DOWNEY, ANSTEAD and LETTS, JJ., concur.